



DOLLAR GENERAL CORPORATION

RESTRICTED STOCK AGREEMENT







This Agreement is made and entered into as of the 2nd day of April, 2003, by and
between DOLLAR GENERAL CORPORATION, a Tennessee corporation (the “Company”), and
DAVID A. PERDUE, Chief Executive Officer of the Company (the “Employee”).




WHEREAS, the Company has agreed to grant to the Employee Seventy-Eight Thousand
Eight Hundred Sixty-Five (78,865) shares of restricted Company common stock (the
“Restricted Stock”) pursuant to the terms of an Employment Agreement, dated as
of April 2, 2003, by and between the Company and the Employee (the “Employment
Agreement”); and




WHEREAS, the agreement to grant the Restricted Stock was a material inducement
to the Employee’s entering into the Employment Agreement; and




WHEREAS, the Employment Agreement contemplates the execution of an agreement
evidencing the Restricted Stock grant; and




WHEREAS, although the Restricted Stock is not being granted under or pursuant to
the Company’s 1998 Stock Incentive Plan (the “Plan”), the terms of such Plan
shall apply to the Restricted Stock to the extent such Plan terms do not
conflict with the terms of the Employment Agreement.




NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including the services to be rendered to the Company by
the Employee, the Company does hereby grant the Restricted Stock to the
Employee, and the Employee accepts such Restricted Stock, on the following terms
and conditions:




(1)

Grant of Restricted Stock. The Company hereby grants to the Employee on the date
hereof, out of the Company’s authorized and unissued shares, Seventy-Eight
Thousand Eight Hundred Sixty-Five (78,865) shares of Restricted Stock, subject
to all the restrictions, limitations and other terms and provisions of the
Employment Agreement, the Plan (solely to the extent such terms do not conflict
with the terms of the Employment Agreement) and this Agreement. The Company
shall cause such Restricted Stock to be issued by the Company’s stock transfer
agent who will release such Restricted Stock to the Employee solely upon the
written instructions of the Company. The Company shall maintain physical custody
of the certificate(s) representing the Restricted Stock.




(2)

Restrictions.  Until the Restricted Stock vests, the Restricted Stock shall be
subject to the prohibitions and restrictions on transfer set forth herein and in
the Plan (the “Restrictions”). The Employee shall have all of the rights of a
shareholder of the Company, including the right to vote the shares and to
receive any cash dividends. Stock dividends or stock splits issued with respect
to the Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions, and all other terms and
conditions that apply to the shares on which such dividends are paid or
additional shares are issued.




(3)

Vesting.  Except as may be provided in the Employment Agreement in cases of
death, Disability (as defined in the Employment Agreement) or termination of
employment, the Restricted Stock, subject to all the restrictions, limitations
and other terms and provisions of the Employment Agreement, the Plan and this
Agreement, shall vest and the Restrictions shall lapse in accordance with the
following schedule:




Number of Shares

Vesting Date




15,773

April 2, 2004

15,773

April 2, 2005

15,773

April 2, 2006

15,773

April 2, 2007

15,773

April 2, 2008




(4)

Non-transferability.  Unvested Restricted Stock is not transferable by the
Employee other than to a member of Employee’s Immediate Family (as defined in
the Plan) or a trust for the benefit of Employee or a member of his Immediate
Family (as defined in the Plan), or by will or the laws of descent and
distribution, or as otherwise provided from time to time in the Plan.




(5)

Agreement Subject to Employment Agreement and Plan. This Agreement does not
undertake to express all conditions, terms and provisions of the Employment
Agreement and the Plan. The grant of the Restricted Stock is subject in all
respects to all of the restrictions, limitations and other terms and provisions
of the Employment Agreement and the Plan, each of which, by this reference, are
incorporated herein to the same extent as if copied verbatim. Where the terms of
the Plan conflict with the terms of the Employment Agreement, the terms of the
Employment Agreement shall govern and take precedence in all cases. The Company
and the Employee hereby acknowledge, confirm and agree that the Restricted Stock
is not granted under or pursuant to the terms of the Plan and the terms of the
Plan shall govern the Restricted Stock as provided herein solely as a
contractual convenience.




(6)

Tax Withholding and Section 83(b) Elections.  At the time the Employee shall
become subject to federal income taxation with respect to the Restricted Stock
(normally upon vesting, unless the Employee files an election under Section
83(b) of the Code), the Employee shall pay to the Company the amount of any
Federal, state, local and other taxes required to be withheld by the Company
with respect to the Restricted Stock. If the Employee files an election under
Section 83(b) of the Code with the Internal Revenue Service to include the fair
market value of any shares of Restricted Stock in gross income while they are
still subject to the Restrictions, the Employee shall promptly furnish to the
Company a copy of such election. The Company may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
Federal, state, local and other taxes required by law to be withheld upon the
vesting of the Restricted Stock.




(7)

Acceptance of Restricted Stock.  The Employee hereby accepts the Restricted
Stock subject to all the restrictions, limitations and other terms and
provisions of the Employment Agreement, the Plan and this Agreement.







#









IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.







DOLLAR GENERAL CORPORATION










By: /s/ Melissa J. Buffington______________




Name: Melissa J. Buffington______________




Title: Sr VP, HR and Strategic Planning_____










DAVID A. PERDUE










/s/ David A. Perdue_______________________




#





